Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Summary
This office action for US Patent application 17/822833 is responsive to communications filed on November 17, 2021. Currently, claims 1-20 are pending are presented for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 9-10, 12-14, 18-20 is/are rejected under 35 U.S.C §102 (a)(1) as being anticipated by Tourapis et al. (US 20070189392 A1).

Regarding claim 1, Tourapis et al. (US 20070189392 A1) meets the claim limitations, as follows: 
A method comprising: 
receiving, in a bit stream for a current block of samples, a first residual block of samples, an indication of a displacement vector, and an indication of a downscaling [i.e. receiving coded downsampled residual (915) from bitstream output; Fig. 6-9]; 
based on the indication of the downscaling, upscaling the first residual block of samples to a second residual block of samples [i.e. upsample the coded downsampled residual (925); Fig. 7, 9]; and 
generating a decoded block of samples [i.e. decoded video, Fig. 7] based on: 
the displacement vector [i.e. motion vectors; Fig. 7]; and 
the second residual block of samples [i.e. the upsampled residual 715, Fig. 7].

Regarding claim 3, Tourapis et al. (US 20070189392 A1) discloses the following claim limitations as set forth in claim 1.

Furthermore, Tourapis et al. (US 20070189392 A1) discloses the claim limitations as follows:
The method of claim 1, wherein the indication of the downscaling is implicitly received from the bit stream based on the first residual block comprising a smaller number of samples than the current block of samples [i.e. well-known in the art; Fig. 7].

Regarding claim 4, Tourapis et al. (US 20070189392 A1) discloses the following claim limitations as set forth in claim 1.

Furthermore, Tourapis et al. (US 20070189392 A1) discloses the claim limitations as follows:
The method of claim 1, wherein the upscaling the first residual block comprises bicubic, bilinear, or average up sampling of the first residual block of samples [i.e. bilinear interpolation is used to compute upsampled values; paragraph. 0036].

Regarding claim 5, Tourapis et al. (US 20070189392 A1) discloses the following claim limitations as set forth in claim 1.

Furthermore, Tourapis et al. (US 20070189392 A1) discloses the claim limitations as follows:
The method of claim 1, wherein the upscaling the first residual block comprises upscaling luminance and chrominance samples of the first residual block of samples [i.e. paragraph. 0036].

Regarding claim 9, Tourapis et al. (US 20070189392 A1) discloses the following claim limitations as set forth in claim 1.

Furthermore, Tourapis et al. (US 20070189392 A1) discloses the claim limitations as follows:
The method of claim 1, wherein the decoded block is determined by one of: 
inter prediction [i.e. Fig. 6]; or 
intra-block copy prediction.

Regarding claim 10, all the claim limitations which are set forth and rejected as per discussion for claim 1.

Regarding claims 12-14, all the claim limitations which are set forth and rejected as per discussion for claims 3-5 respectively.

Regarding claim 18, all the claim limitations which are set forth and rejected as per discussion for claim 9.

Regarding claim 19, all the claim limitations which are set forth and rejected as per discussion for claim 1.

Regarding claim 20, all the claim limitations which are set forth and rejected as per discussion for claim 3.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2, 11 is/are rejected under 35 U.S.C §103 unpatentable over Tourapis et al. (US 20070189392 A1) in view of MAO et al. (US 20190253704 A1).

Regarding claim 2, Tourapis et al. (US 20070189392 A1) discloses the following claim limitations as set forth in claim 1.

In the same field of endeavor, MAO et al. (US 20190253704 A1) discloses the deficient claim limitations, as follows:
The method of claim 1, wherein the indication of the downscaling is a single bit [i.e. a flag bit indicates whether the current coded video has been downsampled; paragraph. 0046].

It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Tourapis et al. (US 20070189392 A1) in view of MAO et al. (US 20190253704 A1) in order to create a decoding method as the claimed invention.

Regarding claim 11, all the claim limitations which are set forth and rejected as per discussion for claim 2.

Claims 6-8, 15-17 is/are rejected under 35 U.S.C §103 unpatentable over Tourapis et al. (US 20070189392 A1) in view of Goswami et al. (US 20220094945 A1).

Regarding claim 6, Tourapis et al. (US 20070189392 A1) discloses the following claim limitations as set forth in claim 1.

In the same field of endeavor, Goswami et al. (US 20220094945 A1) discloses the deficient claim limitations, as follows:
The method of claim 1, wherein the upscaling the first residual block comprises upscaling only one of luminance or chrominance samples of the first residual block of samples [i.e. only one of luminance samples or chrominance sample may be downscaled; paragraph. 0103, Fig. 15].

It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Tourapis et al. (US 20070189392 A1) in view of Goswami et al. (US 20220094945 A1) in order to create a decoding method as the claimed invention.

Regarding claim 7, Tourapis et al. (US 20070189392 A1) discloses the following claim limitations as set forth in claim 1.

Furthermore, Goswami et al. (US 20220094945 A1) discloses the claim limitations as follows:
The method of claim 1, wherein the indication of the downscaling comprises an amount of downscaling of the first residual block of samples [i.e. amount of downscaling; paragraph. 0103].

Regarding claim 8, Tourapis et al. (US 20070189392 A1) discloses the following claim limitations as set forth in claim 1.

Furthermore, Goswami et al. (US 20220094945 A1) discloses the claim limitations as follows:
The method of claim 1, wherein the indication of the downscaling comprises an amount of downscaling of luminance and chrominance samples of the first residual block [i.e. amount of downscaling of luminance and chrominance samples; paragraph. 0110].

Regarding claims 15-17, all the claim limitations which are set forth and rejected as per discussion for claims 6-8 respectively.

Conclusion
Any inquiry concerning this communication or earlier communications form the examiner should be directed to Nam Pham, whose can be contacted by phone at (571)270-7352. The examiner can normally be reached on Mon—Thurs. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, CZEKAJ DAVID, can be reached on (571)272-7327.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) AT 866-217-9197 (too free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NAM D PHAM/             Primary Examiner, Art Unit 2487